Citation Nr: 0934336	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee 
chondromalacia.

3.  Entitlement to service connection for bilateral knee 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the benefits sought on 
appeal.  A videoconference Board hearing was held before the 
undersigned in January 2006.

In June 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

3.  The Veteran's current bilateral knee chondromalacia is 
not related to active service.

4.  The Veteran does not experience any current disability 
due to bilateral knee arthritis which could be related to 
active service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  Bilateral knee chondromalacia was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

3.  Bilateral knee arthritis was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in April 2003, May 2004, and July 2007, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service, evidence of an in-service stressor, linking 
evidence between PTSD and the in-service stressor, and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for PTSD, 
bilateral knee chondromalacia, or for bilateral knee 
arthritis.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).    

Additional notice of the five elements of a service-
connection claim was provided in the July 2007 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and are 
associated with the Veteran's claims file.  

The Veteran has contended that he was treated for PTSD at the 
VA Primary Care Clinic in Savannah, Georgia, between April 
and July 2004.  In response to a request from the RO/AMC for 
these records, this facility responded in June 2008 that they 
had no records showing that the Veteran had received any 
treatment for PTSD at any time.  Instead, the records at this 
VA clinic showed that the Veteran was seen in the triage 
clinic on one occasion.

With respect to the Veteran's service connection claim for 
PTSD, the RO has obtained his service personnel records in 
order to attempt corroboration of his claimed in-service 
stressor.  The Veteran also provided VA with a completed PTSD 
Questionnaire containing information concerning his claimed 
in-service stressors.  As will be discussed below, however, 
the information provided by the Veteran concerning his 
claimed in-service stressor is too vague to submit to the 
Joint Services Records Research Center (JSRRC) in order for 
JSRRC to attempt corroboration.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim of service connection for 
PTSD, there is no credible evidence of an in-service 
stressor.  Service connection for PTSD cannot be granted in 
the absence of an in-service stressor and an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).  Although the Veteran has a current 
diagnosis of bilateral knee chondromalacia, there is no 
evidence suggesting that this disability is related to active 
service.  The Veteran also does not experience any current 
disability due to bilateral knee arthritis which could be 
related to active service.  Thus, the Board finds that 
additional examinations are not required.  Accordingly, VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that he incurred PTSD, bilateral knee 
chondromalacia, and bilateral knee arthritis during active 
service.  Specifically, he contends that he was the victim of 
an in-service sexual assault while he was confined to a 
military brig during active service.  He also contends that, 
following this in-service sexual assault, he did not report 
this incident, he became depressed, and his enlisted 
performance declined until he was discharged from active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
treated for PTSD during active service.  Clinical evaluation 
was normal at his enlistment physical examination in July 
1973.

In November 1975, the Veteran complained of bilateral knee 
pain which had lasted for 3-4 days.  He reported that he had 
been running 3-5 miles/day and had developed aching type pain 
in both knees.  He denied any knee locking, buckling, or 
swelling.  He also denied any previous history of similar 
problems.  Physical examination of the knees showed no 
effusion, patellas within normal limits, a full range of 
motion on flexion and extension, no collateral ligament 
laxity, cruciates within normal limits, crepitus in both 
knees, and mild tenderness in both medial aspects.  The 
impression was mild chondromalacia.

Clinical evaluation was normal at the Veteran's separation 
physical examination in March 1978.

The Veteran's service personnel records show that he was 
convicted of several charges of violating the Uniform Code of 
Military Justice (UCMJ) following a summary court-martial in 
November 1975 and was confined at hard labor for 30 days.  
The Veteran was convicted of several charges of violating the 
UCMJ following a special court-martial in July 1976 and was 
confined at hard labor for 2 months.  The Veteran's enlisted 
performance record shows that his proficiency scores in 
January 1975 were 4.6 and 4.5.  His proficiency scores in 
June 1975 were 4.5 and 4.3.  Finally, his proficiency scores 
in January 1976 were 4.1 and 2.9.

The post-service medical evidence shows that the Veteran has 
been hospitalized repeatedly for treatment of PTSD.  He also 
has received continuing outpatient treatment for his PTSD.

On VA outpatient treatment in March 1998, the Veteran 
complained of depression and suicidal ideation.  It was noted 
that the Veteran had been divorced 3 times.  It also was 
noted that the Veteran "has been struggling with depression 
and has fleeting suicidal ideations often."  The Veteran 
reported that he had been hospitalized twice in 1997 at a VA 
Medical Center for treatment of depression and suicidal 
ideation.  The Veteran also reported several suicide 
attempts.  He stated that "he suffered physical violence 
from his alcoholic parents" as a child.  "He claims 
physical and emotional abuse by both parents and is not close 
to anyone in his family."  The Veteran stated that he had 
one biological daughter who was raised by his parents.  He 
had little to no contact with this daughter.  Mental status 
examination of the Veteran showed "slow responses [which] 
may be indicative of thought intrusion," frequent 
"excessive depressive thought intrusion," and fleeting 
suicidal ideation.  The VA examiner stated that the Veteran's 
depression was moderate to severe.  "Further I feel he meets 
partially the criteria for PTSD from childhood abuse."  The 
Veteran's Global Assessment of Functioning (GAF) score was 
45, indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The impressions 
included PTSD.

In June 1998, the Veteran's complaints included a history of 
degenerative joint disease of the knees "after a severe fall 
11 to 12 years ago where he fractured both calcaneus bones."  
The Veteran reported that he had worn orthotics in his shoes 
ever since this fall but needed a new pair of orthotics 
because they had become worn out.  He also reported 
experiencing chronic knee arthritis.  Objective examination 
showed he was casually dressed and slightly malodorous and 
5/5 strength in all extremities.  The assessment included a 
desire for new orthotics in his shoes.

The Veteran was hospitalized at a VA Medical Center for 
5 days in January 1999 after presenting with suicidal 
ideation.  It was noted that this was the sixth hospital 
admission for the Veteran since 1996.  "He denies any 
stressors or triggers but does admit that a 11/98 visit to 
his family back east was difficult for him."  The Veteran's 
psychiatric history included PTSD secondary to childhood 
abuse.  The Veteran reported that he had lived with 
significant other for several months.  "He is distant from 
his family, naming certain family members as the source of 
PTSD and stress."  The Veteran also reported that he had 
been married 3 times and had a 19-year-old daughter that he 
rarely contacted.  Mental status examination of the Veteran 
on admission showed linear thought processes, no formal 
delusions or current perceptual disturbances, and reported 
suicidal ideation.  Mental status examination of the Veteran 
at discharge showed he was clean, shaved, and casually 
dressed, "he feels much better," appropriate speech, 
congruent thought processes, and no perceptual disturbances.   
It was noted that the Veteran's suicidal ideation was at 
baseline and "always there, but not threatening."  The 
Veteran's GAF score on admission was 35, indicating some 
impairment in reality testing or communication or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood.  The Veteran's GAF 
score on discharge was 60, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The Axis III diagnoses included degenerative 
joint disease.

On VA outpatient treatment later in January 1999, the Veteran 
complained that "he has been having some fluctuation in his 
mood recently."  He reported experiencing recent "bouts of 
irritability."  He denied any suicidal or homicidal ideation 
or plan.  Mental status examination of the Veteran showed he 
was neatly groomed with goal-directed thoughts, no psychotic 
symptoms, and no suicidal ideation.  The Veteran's GAF score 
was 40, indicating some impairment in reality testing or 
communication.  The impressions included PTSD.

In February 1999, the Veteran complained that "he has been 
having significantly more mood swings recently, as well as 
some irritability."  The Veteran reported that he had not 
been suicidal recently.  Mental status examination of the 
Veteran showed he was neatly dressed, rational thoughts, no 
psychotic symptoms, and no thoughts of harming himself or 
others.  The Veteran's GAF score was 40.  The impressions 
were unchanged.

In March 1999, the Veteran complained of problems with mood 
instability and irritability.  "He has been feeling 
alternately high and low, but has not been suicidal."  
Mental status examination of the Veteran showed logical 
thoughts and no psychotic symptoms or suicidal ideation.  The 
Veteran's GAF score was 40.  The impressions were unchanged.

The Veteran was hospitalized at a VA Medical Center from 
December 2002 to January 2003 for complaints of "increasing 
depressive symptoms around a newly revealed memory of 
trauma."  The Veteran reported that he experienced suicidal 
ideation secondary to intrusive painful memories of sexual 
assaults which occurred while he was in the brig during 
active service.  The Veteran reported that he was living with 
his 5th wife and his 4 prior marriages all had ended in 
divorce.  Mental status examination of the Veteran showed he 
was dressed in pajamas eating a cracker, his hair was 
uncombed and greasy, and he was unshaved but not malodorous.  
There was no abnormal psychomotor tone.  The Veteran's speech 
was regular in rate and rhythm and articulate.  His thought 
process was linear and goal-directed without hallucinations, 
delusions, or homicidal ideation.  The Veteran denied 
experiencing suicidal ideation.  The Veteran's GAF score on 
admission was 40, indicating some impairment in reality 
testing or communication.  The Veteran's GAF score on 
discharge was 55, indicating moderate symptoms.  It was noted 
that the Veteran's condition was improved at discharge.  The 
diagnoses included chronic PTSD.

On VA outpatient treatment later in January 2003, the Veteran 
reported that "he is doing better in some respects."  
Mental status examination of the Veteran showed he was neatly 
dressed and groomed with hair combed, spontaneous speech, and 
no suicidal ideation.  It was noted that the Veteran had a 
recent recurring memory of sexual assault as a young adult 
which triggered more depression.  The impressions included 
PTSD related to early traumas and non-combat.

In March 2003, the Veteran reported that he "has been 
struggling" with depression.  He denied any suicidal 
ideation.  He also stated that he was getting along "OK" 
with his significant other.  Mental status examination of the 
Veteran was unchanged.  The Veteran stated that "intrusive 
ideation and memories are minimal."  The impressions were 
unchanged.

In May 2003, the Veteran's complaints included increased 
dissociative episodes.  He described 3 weeks of intermittent 
episodes of "losing time" of 1-2 hours "where he will 
'space out' and not remember what has just happened."  The 
Veteran stated that this might be related to his childhood 
traumas.  He also reported experiencing 3 weeks or worsening 
nightmares, flashbacks, and paranoia.  His history included 
several past suicide attempts but none in the prior 7 years 
and multiple past psychiatric hospitalizations.  The Veteran 
reported that he lived in a house with his wife.  Mental 
status examination of the Veteran showed an obese male with 
disheveled frizzy brown hair lying flat in a hospital bed 
wearing slightly tinted glasses.  There was no psychomotor 
agitation or retardation.  The Veteran's speech was regular 
in rate and rhythm with normal volume.  He had a linear 
thought process, no suicidal or homicidal ideation, and no 
auditory or visual hallucinations.  The impressions included 
3 weeks of progressively worsening PTSD symptoms.  

In June 2003, the Veteran complained of bilateral knee pain, 
left slightly worse than right.  He denied having any knee 
surgery.  He also reported being given a diagnosis of 
patellofemoral pain syndrome in the past.  The Veteran 
reported further that he experienced a sensation of his knees 
giving out but denied knee locking.  He also reported knee 
swelling "at times."  He stated that his knee pain was 
anterior and did not use any knee brace.  He also stated that 
his knee pain was 7/10 on a pain scale.  He reported 
experiencing knee pain "all his life."  Physical 
examination of the knees showed bilateral flexion to 
125 degrees, bilateral extension to 0 degrees, and pain on 
palpation of the anterior knees.  There was no swelling, 
redness, warmth, ligament laxity, or valgus stress.  X-rays 
showed mild medial degenerative joint disease.  The 
assessment was patellofemoral pain syndrome of the bilateral 
knees.  The VA examiner stated that there were no surgical 
treatment options for this diagnosis and did not recommend 
narcotics for this chronic problems.  The Veteran was 
provided a knee sleeve.

A review of the Veteran's completed PTSD Questionnaire, date-
stamped as received by the RO in August 2003, shows that he 
reported that he was "mentally and physically traumatized by 
my parents at a very young age.  This cause[d] my initial 
PTSD."  The Veteran described an in-service stressor as a 
"blanket party" which occurred while he was on active 
service in Japan between 1975 and 1976.  The Veteran stated 
that he did not recall what unit he was assigned to when this 
alleged in-service stressor had occurred.  The Veteran 
described another in-service stressor as being raped by other 
men while he was confined to the brig.

In April 2004, the Veteran complained of bilateral knee pain, 
left worse than right.  It was noted that December 2003 
bilateral knee x-rays showed normal knees.  The Veteran 
stated that he wore knee braces occasionally "but they tend 
to pinch behind his knees and make[] things worse."  
Objective examination showed he ambulated somewhat with an 
antalgic gait.  There was no joint inflammation and normal 
movement of both knees.  The assessment was knee pain.

In a July 2004 letter, a VA social worker at the Savannah, 
Georgia, Vet Center stated that the Veteran had been 
evaluated in April 2004 for PTSD.  The Veteran described his 
in-service stressors as having occurred while he was 
stationed in Japan.  His first in-service stressor occurred 
when "he was the victim of two 'blanket parties' during 
which his head and upper body was covered with a sheet and he 
was assaulted, beaten and pounced upon by several fellow 
Marines whose identities remain unknown.  He states that he 
genuinely believed that he would be killed during these 
attacks."  The VA social worker noted that such attacks 
"would be further unsettling to someone such as [the 
Veteran] who experienced frequent and violent beatings by his 
father up until his late teen years."  The Veteran also 
reported that he had spent 2 different 30-day periods 
confined to the brig "for fighting offenses that were 
alcohol related."  He stated that, while confined to the 
brig, he was attacked physically several times and raped 
twice by several men.  The diagnoses included PTSD.

On VA outpatient treatment in August 2004, the Veteran 
complained of bilateral knee pain.  The Veteran reported that 
he avoided chronic bending, squatting, and stair climbing 
"as much as possible."  Physical examination showed he 
moved without guarding and got on and off of the examining 
table "easily."  He stated that his pain was 6/10 on a pain 
scale.  There was normal alignment of the lower extremities, 
no effusion, a full range of motion, and no instability.  
There also was 1-2+ positive patellar femoral stress test and 
grind sign.  X-rays were unremarkable except for some 
narrowing beneath the patella.  A review of a recent magnetic 
resonance imaging (MRI) scan appeared to show some 
irregularity of the articular cartilage in the patellar 
femoral groove but otherwise was negative.  The impression 
was chondromalacia.

In October 2004, the Veteran's complaints included a recent 
history of thoughts of self-harm.  It was noted that he had 
been hospitalized as a private facility earlier in October 
2004 for self-harm impulses and suicidal ideation.  The 
Veteran also reported that his past crying spells "are 
better also."  The Veteran stated that he was not sleeping 
well at night.  He reported further that he had nightmares of 
childhood and military sexual trauma assaults.  The Veteran 
described multiple childhood sexual traumas and physical 
assaults.  He also described his past suicide attempts and 
long history of psychiatric hospitalizations.  The Veteran 
described his in-service stressors as being the victim of 
"blanket parties" where "he was attacked by a group who 
wrapped him in a blanket and beat him."  He also reported 
that he was raped twice while confined to the military brig.  
The Veteran stated that he had been married 4 times.  He had 
been married to his current wife since 2000.  He lived with 
his current wife in a house.  Mental status examination of 
the Veteran showed some trouble reported with distraction of 
thoughts, no evidence of rapid speech, no evidence of 
psychotic thinking, no report of racing thoughts, and full 
orientation.  The Veteran reported experiencing impulsive 
thoughts "as recent as last week" and frequent suicidal 
ideation.  He also reported experiencing homicidal ideation 
"some years ago."  The Axis I diagnoses included PTSD 
"from childhood and military abuse."  The Axis III 
diagnoses included "knee conditions leading to use of 
braces."

In February 2005, the Veteran complained of increasing 
cracking and popping in both knees.  His pain level 
essentially was unchanged.  It was noted that he had 
bilateral knee chondromalacia.  Objective examination showed 
he ambulated without difficulty with a normal gait.  The 
Veteran wore soft knee braces on both knees.  He also walked 
without a limp or assistive devices.  The assessment included 
chronic pain from bilateral knee chondromalacia.

In July 2005, the Veteran complained of increased bilateral 
knee pain "because he has been doing more yard work and he 
tried golfing."  He stated that he had been prescribed 
orthotics "which have been very beneficial for both knees."  
Objective examination showed he ambulated without difficulty 
and with no apparent limp "though he does walk slowly."  
The Veteran also appeared fatigued.  The assessment included 
chronic bilateral knee pain.

In October 2005, the Veteran complained of "significant 
increased pain with the moist weather."  Objective 
examination showed he ambulated somewhat cautiously but 
without significant problems.  The Veteran was able to get on 
and off the examining table without difficulty.  The 
assessment was chronic knee pain.

In November 2005, the Veteran's complaints included 
depression and fatigue.  "He attributes this to his money 
worries."  The Axis I diagnoses included PTSD "from 
childhood and military abuse."  The Axis III diagnoses 
included "knee conditions leading to use of braces."

In a December 2005 letter, a clinical psychologist at the 
Cheyenne, Wyoming, Vet Center stated that the Veteran had 
presented in April 2004 for individual therapy.  The Veteran 
had reported that, while on active service in Japan, he was 
subjected to two "blanket parties."  "These events took 
the form of individuals in his unit throwing a blanket over 
him and repeatedly hitting and kicking him."  The Veteran 
stated that his enlisted performance declined as a result of 
these assaults.  "This change in behavior is reflected in 
his military records."  The Veteran stated that he did not 
work.  He also stated that he had been married to his current 
wife since 2001.  He stated further that he had three prior 
marriages which ended in divorce.  The Veteran's GAF score 
was 45, indicating serious symptoms.  The Axis I diagnoses 
included chronic PTSD.  The Axis III diagnosis was knee 
injury.
 
On VA outpatient treatment in January 2006, the Veteran's 
complaints included worsening knee pain.  He reported that he 
had worn bilateral DonJoy knee braces for several years.  
"He wears them most of the time."  Physical examination 
showed he ambulated stiffly and demonstrated some difficulty 
standing from a seated position secondary to knee pain.  
Range of motion testing of the knees showed a full range of 
motion.  The knees lacked normal anterior posterior 
flexibility.  There was no effusion or erythema. The Veteran 
appeared to have some muscle atrophy both distal and proximal 
to the knees.  The assessment included chronic knee pain 
secondary to chronic chondromalacia and questionable loss of 
mobility and muscle atrophy secondary to long-term use of 
knee braces.   

The Veteran was hospitalized from February to March 2006 at a 
VA Medical Center after presenting with PTSD symptoms 
secondary to childhood and military sexual trauma (MST) 
including frequent nightmares and disturbed sleep, frequent 
suicidal ideation.  The Veteran's GAF score on admission was 
45.  The day after his hospitalization in February 2006, it 
was noted that the Veteran had presented with PTSD symptoms 
secondary to MST.  The Veteran reported that he was 
unemployed.  He also reported that he had phone contact with 
his daughter.  He reported that he was estranged from his 
four siblings and had an emotionally distant relationship 
with his mother.  Mental status examination of the Veteran 
showed full orientation, good grooming and hygiene, coherent 
speech, organized thoughts, and no apparent delusions or 
perceptual disturbances.  The Veteran also had no suicidal or 
homicidal ideation or plan.  The Veteran's GAF score at 
discharge was 45.  The Axis I assessment included chronic 
PTSD.  The Axis III assessment included chondromalacia of the 
patella.

While hospitalized in March 2006, the Veteran "processed an 
incident of sexual assault in which he was anally raped by 
three male brig guards."  At that time, mental status 
examination of the Veteran showed intact orientation, 
coherent speech, well-organized and goal-directed thoughts 
with no loose of associations or flight of ideas, and no 
evidence of delusions or hallucinations.  The Veteran also 
had no suicidal or homicidal ideation or plan.  The 
impression was chronic PTSD.  

On the day of his discharge in March 2006, mental status 
examination of the Veteran showed full orientation, good 
grooming and hygiene, coherent speech, organized thought 
production, relevant thought content, and no apparent 
delusions or perceptual disturbances.  The Veteran denied any 
suicidal or homicidal ideation or plan.  The Veteran's GAF 
score at discharge was 47, indicating serious symptoms.  The 
discharge diagnoses included chronic PTSD.

On VA outpatient treatment in April 2006, the Veteran 
complained of bilateral knee chondromalacia and pain under 
both knee caps.  He stated that, when he sat for too long 
"he 'cramps up' feeling like he gets a locking sensation at 
the knees."  The Veteran also stated that he played golf for 
exercise and used a golf cart.  The Veteran stated further 
that he wore bilateral knee braces and custom shoe inserts.  
Objective examination showed knee flexion of approximately 
10 degrees bilaterally, and an ability to walk "when 
requested to but quickly goes back to this bent knee position 
to maintain standing."  The right lower extremity was 
rotated externally approximately 10 percent when compared to 
the left.  The Veteran ambulated normally with and heel toe 
walking but complained of increased bilateral knee pain.  
Seated knee extension was to -4 degrees with over pressure on 
the right and -6 degrees on the left.  Supine knee extension 
was limited to approximately 
-38 degrees bilaterally.  

In June 2006, the Veteran complained that his wife's 
"episodes of crisis . . . are very emotionally distressing 
for him."  He stated that his wife had experienced "a very 
difficult week with several personality switches and 
emotional outbursts.  She talked about self mutilation and he 
nearly forced her to the hospital."  The Axis I diagnoses 
included PTSD "from childhood and military abuse."  The 
Axis III diagnoses included "knee conditions leading to use 
of braces."

In July 2006, the Veteran complained of worsening knee pain.  
Objective examination showed that he ambulated with 
difficulty and walked with his knees slightly flexed.  The 
assessment included patellofemoral pain syndrome.

In August 2006, the Veteran reported that he was "feeling 
very well."  It was noted that the Veteran's "mood was up 
without evidence of mania."  The Axis I diagnoses included 
PTSD "from childhood and military abuse."  The Axis III 
diagnoses included "knee conditions leading to use of 
braces."

On September 15, 2006, the Veteran reported experiencing "a 
little more knee pain secondary to the wet weather but 
generally he is doing well."  Objective examination showed 
he ambulated cautiously secondary to knee pain and wore soft 
knee braces.  The assessment was chronic knee pain.

On September 26, 2006, the Veteran reported that he was 
working on his house and at "some handyman jobs which is 
leading to pain and fatigue."  He also reported experiencing 
mid-cycle waking with body twitching and an inability to get 
back to sleep.  He stated that his wife had been discharged 
from a hospital and was helping him.  The Axis I diagnoses 
included PTSD "from childhood and military abuse."  The 
Axis III diagnoses included "knee conditions leading to use 
of braces."

In October 2006, the Veteran stated that "he has been too 
busy to worry or indulge in anxiety."  The diagnoses were 
unchanged.

On private outpatient treatment later in October 2006, the 
Veteran complained of depression with suicidal ideation and 
an exacerbation of bipolar disorder.  It was noted that he 
had a history of bipolar disorder and chronic alcohol 
dependence.  "Apparently, he has a history of PTSD secondary 
to military sexual trauma and has been experiencing 
nightmares and sleep disturbance."  The Veteran's medical 
history also included chondromalacia patella.  Physical 
examination showed full orientation, a steady and non-
antalgic gait, and no signs of cutting.  The assessment 
included a history of PTSD.  The Veteran was cleared 
medically for admission to a private psychiatric ward.

On VA outpatient treatment in August 2008, the Veteran 
stated, "I am under more stress."  The Veteran stated that 
his sleep was more disrupted with nightmares.  He also 
reported increased anxiety.  He rated his depression as 5/10 
on a pain scale.  The Veteran denied suicidal or homicidal 
ideation.  He also denied psychotic symptoms.  The assessment 
included PTSD/MST.

In January 2009, the Veteran reported "feeling under stress 
and anxious."  The Veteran denied any suicidal or homicidal 
ideation.  The assessment included PTSD and MST.

On VA examination later in January 2009, the Veteran 
complained of a lack of sleep.  "It's been a roller 
coaster."  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran 
reported that he was the victim of a "blanket party" during 
active service where he was hit and kicked.  He did not know 
who his assailants were at the time.  After he attempted to 
report this incident, he was the victim of another "blanket 
party" the next night.  He identified another in-service 
stressor as being subjected to anal rape by 3 other Marines 
while all of them were confined to a military brig near the 
end of his enlistment.  He stated that he had not reported 
this incident.  The Veteran also stated that he had 
occasional phone contact with his adult daughter and his 
mother.  The Veteran described recurrent childhood physical 
abuse from his parents.  He also described multiple 
psychiatric hospitalizations.  Mental status examination of 
the Veteran showed linear thought processes, regular volume 
and rhythm of speech but somewhat slow in tempo, no psychotic 
features, and recurring suicidal ideation but no intent or 
plan.  The Veteran described recurring depression and 
fragmented sleep.  He also reported experiencing recurrent 
nightmares of his sexual and physical assault during service 
and his childhood physical abuse.  The Veteran's GAF score 
was 50, indicating serious symptoms.  The VA examiner opined 
that it was at least as likely as not that the Veteran's PTSD 
symptoms were related to the in-service stressors he 
described.  This examiner also opined that it was at least as 
likely as not that the Veteran's PTSD pre-existed active 
service and was aggravated "by the events that he describes 
having experienced while on active duty."  The Axis I 
diagnoses included chronic severe PTSD.  The Axis III 
diagnoses included bilateral knee pain.

On VA outpatient treatment in February 2009, mental status 
examination of the Veteran showed he "looked rested and less 
anxious overall," no suicidal or homicidal ideation, 
tremendous situational stress, and no psychotic symptoms.  
The assessment included PTSD/MST with depression.

On VA examination later in February 2009, the Veteran 
complained of continuing bilateral knee pain, occasionally 
left greater than right.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran reported that his bilateral knee 
problems began during active service.  He also reported that 
his bilateral knee pain regularly is 4/10 and flare-ups 2 to 
3 times a week were 8/10.  The Veteran denied any knee 
swelling or locking.  He stated that he experienced 
occasional giving way of the knees.  He also stated that he 
used hinged Neoprene sleeves on his knees and a cane to walk.  
Physical examination showed he ambulated with an antalgic 
gait favoring the bilateral knees.  There was no effusion in 
either knee.  Range of motion testing was from 0-110 degrees 
with patellofemoral crepitus and pain throughout.  The 
Veteran's range of motion was unchanged on three repetitions.  
There was no medical or lateral joint line tenderness.  There 
was tenderness over the patellofemoral joint.  The Veteran's 
knees also were stable.  X-rays of the knees showed stable 
very mild degenerative changes and mild osteopenia.  The VA 
examiner noted that there was "clear documentation" in the 
Veteran's service treatment records of chondromalacia patella 
in the bilateral knees.  "His symptoms today are consistent 
with a worsening of the same problem throughout the years."  
The VA examiner also noted that, although the Veteran 
incurred bilateral calcaneal fractures "in the late 1980s, 
his condition was prior to this and continued after this with 
similar symptoms."  The VA examiner concluded that it was at 
least as likely as not that the Veteran's current complaints 
of bilateral knee patellofemoral degenerative joint disease 
were related directly to the same in-service complaints.  The 
diagnosis was mild to moderate bilateral knee degenerative 
joint disease, mostly involving the patellofemoral joint.

On March 11, 2009, the Veteran complained that he was 
exhausted and unable to relax.  "Overall he is stronger but 
still with limitations."  The Veteran reported that he felt 
tired, anxious, and was experiencing increased pain and 
nightmares.  Mental status examination of the Veteran showed 
no suicidal or homicidal ideation but he was "trouble with 
ruminations at night in addition to pain."  The Veteran also 
reported experiencing nightmares every night.  The assessment 
included PTSD due to MST. 

On March 27, 2009, the Veteran stated, "Things are about the 
same with my wife.  I have to lock up all my medications."  
Mental status examination of the Veteran showed no suicidal 
ideation or psychotic symptoms.  The Veteran reported that 
his sleep was more disrupted due to nightmares "which he 
attributes to daily stress."  The assessment included PTSD 
with an increase in nightmares.
 
With respect to the Veteran's PTSD claim, the Board notes 
that there is a diagnosis of PTSD of record; thus, the 
central issue in this case is whether the record contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the Veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  

In this case, the Veteran does not contend-nor does the 
evidence show-that he engaged in combat with an enemy force.  
His service personnel records also do not show any combat 
citations or awards.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  In such cases, the record must contain other 
evidence that substantiates or corroborates the Veteran's 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

The Board observes initially that the Veteran has not 
reported consistently the in-service stressors which, in his 
view, led to his developing PTSD.  For example, while 
hospitalized at a VA Medical Center in January 1999, the 
Veteran denied any stressors or triggers and only reported 
problems dealing with his family.  On VA outpatient treatment 
in January 2003, it was noted only that the Veteran had a 
recent recurrent memory of sexual assault as a young adult.  
There is no indication that he reported an in-service sexual 
assault at that time.  It appears that the Veteran first 
reported his in-service stressors of "blanket parties" and 
sexual assault in his August 2003 PTSD Questionnaire.  A July 
2004 letter from a VA social worker who provided a summary of 
an evaluation conducted in April 2004 also noted that the 
Veteran had reported in-service stressors of "blanket 
parties" and sexual assault.  At that time, the Veteran 
reported that he had been raped twice while confined to a 
military brig during active service.  In a December 2005 
letter from the Veteran's treating VA social worker, it was 
noted that the only stressor identified by the Veteran was 
the "blanket parties" during active service.  He did not 
report the alleged in-service sexual assault to this VA 
social worker.  While hospitalized at a VA Medical Center in 
March 2006, the Veteran described only one incident of rape 
while confined to a military brig during active service.  The 
Veteran again described only one incident of rape at his most 
recent VA examination in January 2009.  Given the Veteran's 
inconsistencies in reporting his in-service stressors to his 
post-service treating examiners, the Board finds that his 
statements are not credible and afforded little probative 
value.

The Veteran has contended that an in-service stressor 
occurred when he was the victim of two "blanket parties" 
where he was physically assaulted by other Marines during 
active service.  The Veteran has admitted that he does not 
know the identity of the Marines who physically assaulted him 
during the "blanket parties" he described.  He also has 
contended that another in-service stressor occurred when he 
was sexually assaulted by other Marines while confined to a 
military brig.  He has alleged that his service personnel 
records show that his enlisted performance declined following 
these in-service incidents.  

A review of the Veteran's service personnel records shows 
that he was convicted of several charges of violating the 
UCMJ in November 1975 and was confined at hard labor for 
30 days.  The Veteran subsequently was convicted of several 
charges of violating the UCMJ in July 1976 and was confined 
at hard labor for 2 months.  The Veteran's enlisted 
performance record shows that his proficiency scores in 
January 1975 were 4.6 and 4.5.  His proficiency scores in 
June 1975 were 4.5 and 4.3.  Finally, his proficiency scores 
in January 1976 were 4.1 and 2.9.  The Veteran reported on VA 
examination in January 2009 that he had been sexually 
assaulted while confined to the brig just prior to the end of 
his enlistment, so it appears from the Veteran's own 
admission that the alleged in-service sexual assault occurred 
during his second (and final) brig confinement which began in 
July 1976.  The Veteran's overall enlisted performance 
evaluation declined, however, between June 1975 and January 
1976, before his second brig confinement.  The Veteran also 
has not provided sufficient additional details concerning his 
alleged in-service stressors such that corroboration could be 
attempted by JSRRC.  

Further, there is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  An after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in-
service stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
The Court also has held that the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that there are several medical opinions in 
the claims file which appear to relate the Veteran's current 
PTSD to active service based on what the examiners refer to 
as "military abuse."  The VA examiner in January 2009 also 
opined that it was at least as likely as not that the 
Veteran's PTSD symptoms were related to the in-service 
stressors he described.  As noted, there is no corroboration 
in either the Veteran's service treatment records or service 
personnel records for his assertion of in-service "military 
abuse," including physical assault in "blanket parties" 
and/or sexual assault while confined to a military brig.  
Accordingly, to the extent that medical opinions in the 
Veteran's claims file are based on his inaccurately reported 
in-service history, the Board finds that such medical 
evidence is not probative to the issue of whether the 
Veteran's current PTSD is related to active service.  

In summary, although the Veteran has been diagnosed as having 
PTSD, the Board finds that the Veteran's allegations 
regarding a stressor are not credible.  Thus, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for PTSD.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
bilateral knee chondromalacia.  The Board notes at the outset 
that the Veteran was diagnosed as having mild chondromalacia 
following outpatient treatment in November 1975 during active 
service.  It appears that this problem was resolved with in-
service treatment as the Veteran's knees were normal at his 
separation physical examination in March 1978.  It also 
appears that, following service separation, the Veteran first 
was treated for bilateral knee complaints in June 1998, or 
more than 20 years later, when he reported a history of a 
fall 11-12 years earlier (or in approximately 1986 or 1987) 
when he fractured his calcaneal bones.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence shows that the 
Veteran's current bilateral knee chondromalacia is not 
related to active service.  The Veteran was diagnosed as 
having chondromalacia following VA outpatient treatment in 
August 2004.  In February 2005, a history of bilateral knee 
chondromalacia was noted.  On physical examination at that 
time, however, the Veteran had a normal gait and no problems 
with ambulation.  The diagnoses included chronic pain from 
bilateral knee chondromalacia.  Following VA outpatient 
treatment in January 2006, the Veteran was diagnosed as 
having chronic knee pain secondary to chronic chondromalacia.  
Following a VA psychiatric hospitalization in February and 
March 2006, the Axis III diagnoses included chondromalacia.  
On VA outpatient treatment in April 2006, the Veteran 
complained of bilateral knee chondromalacia and pain under 
both knee caps.  The Veteran ambulated normally with heel and 
toe walking but complained of increased bilateral knee pain.  

The Board notes that, following a review of the Veteran's 
claims file a comprehensive physical examination in February 
2009, the VA examiner opined that it was at least as likely 
as not that the Veteran's current complaints of bilateral 
knee patellofemoral degenerative joint disease were related 
directly to the same in-service complaints.  The VA examiner 
also noted that his review of the claims file showed that, 
although the Veteran reported fracturing his bilateral 
calcaneal bones at some point in the 1980's, his bilateral 
knee chondromalacia symptoms existed before and continued 
after these fractures occurred.  A review of the Veteran's 
claims file shows instead that, although the Veteran had been 
hospitalized repeatedly for treatment of psychiatric problems 
since active service, he was not treated for chondromalacia 
between his initial injury in November 1975 and June 1998 
when he reported the intercurrent calcaneal bone fractures.  
There is an additional 6-year gap in treatment for 
chondromalacia between the Veteran's VA outpatient treatment 
in June 1998, when he reported fracturing his calcaneal 
bones, and his subsequent outpatient treatment in August 2004 
when he was diagnosed as having chondromalacia.  Because the 
VA examiner's February 2009 opinion is not supported by 
clinical data or other medical evidence in the claims file 
which do not show a continuity of chondromalacia since active 
service, the Board finds that this opinion is inadequate to 
support granting service connection for bilateral knee 
chondromalacia.  See Bloom, 12 Vet. App. at 187, and Black, 5 
Vet. App. at 180.  In summary, absent competent medical 
evidence, to include a nexus opinion, relating the Veteran's 
current bilateral knee chondromalacia to active service, the 
Board finds that service connection for bilateral knee 
chondromalacia is not warranted.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for bilateral knee arthritis.  For certain chronic disorders, 
such as arthritis, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Board notes initially that there is no evidence that the 
Veteran experienced bilateral knee arthritis at any time 
during active service.  Further, there is no evidence of 
arthritis during the year following his separation from 
service.  It appears that he first complained of bilateral 
knee arthritis on VA outpatient treatment in June 1998, or 
more than 20 years after his service separation in March 
1978, when physical examination showed no relevant results 
and no x-rays were taken.  See Maxson, 230 F.3d at 1333.  

Following VA hospitalization in January 1999, the Axis III 
diagnoses included mild degenerative joint disease.  X-rays 
of the Veteran's knees in June 2003 showed mild medial 
degenerative joint disease.  On VA outpatient treatment in 
April 2004, however, it was noted that knee x-rays taken in 
December 2003 had shown normal bilateral knees.  On VA 
outpatient treatment in August 2004, it was noted that the 
Veteran's bilateral knee x-rays were unremarkable except for 
some narrowing beneath the patellas.  Finally, on VA 
examination in February 2009, x-rays of the Veteran's knees 
showed only stable very mild degenerative changes and mild 
osteopenia (or reduced bone mass).  

Although the VA examiner concluded in February 2009 that the 
Veteran's current bilateral degenerative joint disease of the 
patellofemoral joints was related to his in-service knee 
complaints, as noted above, this opinion was based on the 
incorrect assumption that the veteran had been symptomatic 
since service.  To the extent that the veteran stated this to 
the examiner, the Board finds the veteran's statement not to 
be credible, and, thus, the examiner's opinion is not 
probative.  The Board finds that the preponderance of the 
evidence is against service connection for arthritis of the 
knees.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral knee 
chondromalacia is denied.

Entitlement to service connection for bilateral knee 
arthritis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


